Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Harold L. Graves, Jr., Appellant                         Appeal from the 297th District Court of
                                                         Tarrant County, Texas (Tr. Ct. No.
No. 06-13-00233-CR         v.                            1338568R). Opinion delivered by Justice
                                                         Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                             Moseley participating.



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment
of conviction for murder in the court below. We affirm the judgment of the trial court.
       Also as stated in the Court’s opinion of this date, we find reversible error in the judgment
of conviction for tampering in the court below. We reverse the judgment of conviction for
tampering and enter a judgment of acquittal.
       We order that the appellant, Harold L. Graves, Jr., pay all costs of this appeal only as
pertaining to the judgment of conviction for murder.
       We order that the appellee, the State of Texas, pay all costs of this appeal only as
pertaining to the judgment of acquittal for tampering.



                                                         RENDERED DECEMBER 11, 2014
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk